IN THE NEBRASKA COURT OF APPEALS

              MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                       (Memorandum Web Opinion)

                                  HEIMES V. CEDAR COUNTY


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                       MICHAEL AND CEIL HEIMES, APPELLANTS,
                                         V.
      CEDAR COUNTY, A POLITICAL SUBDIVISION OF THE STATE OF NEBRASKA, APPELLEE.

                           MICHAEL AND CEIL HEIMES, APPELLANTS,
                                            V.
                            DENNIS AND MARY ARENS, APPELLEES.


                       Filed June 28, 2016.   Nos. A-15-646, A-15-650.

                                   SUPPLEMENTAL OPINION


       Appeals from the District Court for Cedar County: PAUL J. VAUGHAN, Judge. Former
opinion modified. Motion for rehearing overruled.
        Douglas J. Stratton and Thomas H. DeLay, of Stratton, DeLay, Doele, Carlson & Buettner,
P.C., L.L.O., for appellant.
      Charles W. Campbell, of Angle, Murphy & Campbell, P.C., L.L.O., for appellee Cedar
County.
       Matthew D. Hammes, of Locher, Pavelka, Dostal, Braddy & Hammes, L.L.C., for
appellees Dennis and Mary Arens.


       INBODY, PIRTLE, and RIEDMANN, Judges.
       PER CURIAM.
       This matter is before the court on the motion for rehearing filed by Dennis and Mary
Arens, regarding our opinion reported in a memorandum opinion, Heimes v. Cedar County,




                                              -1-
Nos. A-15-646, A-15-650, 2016 WL 1358528 (Neb. App. Apr. 5, 2016) (selected for posting to
court Web site). We overrule the motion, but for purposes of clarification, we modify the opinion
as follows:
        In the section of the opinion designated as “STATEMENT OF FACTS,” we withdraw the
last sentence of the first paragraph and substitute the following:
       Eventually, the culverts became clogged and the Heimeses claimed the Arenses diked the
       culverts, which caused the Heimeses’ land to flood.
       The remainder of the opinion shall remain unmodified.
                                                        FORMER OPINION MODIFIED.
                                                        MOTION FOR REHEARING OVERRULED.




                                              -2-